DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: A method for forming a tissue including the steps “transporting the second sheet via a second roller beneath a surface of a second print head, the second print head positioned above the second sheet and directly over the second roller; spraying, from the second print head, wax ink onto a surface of the second sheet to form a second out indicator on the surface of the second sheet “ in combination with the rest of the claim limitation is not taught and/or rendered obvious by the prior art.
Claims 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance: An apparatus for forming a tissue including the features “a second plurality of rollers for transporting the second tissue sheet beneath a surface of each print head of the second printing apparatus, each print head positioned above a surface of the second tissue sheet and directly over a roller of the second plurality of rollers“ in combination with the rest of the claim limitation is not taught and/or rendered obvious by the prior art.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20150375957; US 8771159; US 6868253.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651